DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 2/1/2022 is acknowledged.
Claims 58, 59, 61, 62, 64, 65, 69 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.
	Claims 53-57, 60, 63, 66-68 and 71-73 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 and 1/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 53-57, 60, 63, 66-68 and 71-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-11, 13-18, 21-24, 27, 28, 31 and 32 of U.S. Patent No. 9,771,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an isolated antibody or antigen binding fragment thereof that binds to ebola virus or the GP of ebola virus, wherein the antibody or antigen binding fragment thereof that comprises 3 heavy and light chain CDRs contained within the variable chain pairs of SEQ ID NO:s 18 and 26.  The CDRs are represented by SEQ ID NO:s 20, 22, 24, 28, 30 and 32.  The patented invention is also drawn to isolated polynucleotide sequences that encode the variable chains, isolated cells containing a vector that contains this polynucleotide sequence and a pharmaceutical composition that comprises the antibody or antigen-binding fragment thereof.  Therefore, the patented invention renders obvious the instant invention.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims xyz are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventories), at the time the application -was filed, had possession of the claimed invention.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

Claims 53-57, 60, 63, 66-68 and 71-73 are rejected as lacking adequate descriptive support for a possession of an isolated recombinant antibody or antigen binding fragment thereof that specifically binds to Ebola virus (EBOV) and/or an Ebola virus glycoprotein (EBOV-GP), comprising:
(a) three heavy chain complementarity determining regions (CDRs) (HCDR1, HCDR2
and HCDR3) contained with a heavy chain variable region (HCVR) amino acid sequence having 90% sequence identity to an amino acid sequence of SEQ ID NO: 18; and three light chain CDRs (LCDR1, LCDR2 and LCDR3) contained within a light chain variable region (LCVR) amino acid sequence having 90% sequence identity to an amino acid sequence of SEQ ID NO: 26.  The sequence identity can also be 95%, 98%, 99% or no more than 3, 2 or 1 amino acid substitutions or the CDRs of each variable chain (SEQ ID NO:s 20, 22, 24, 28, 30 and 32) can have no more than 1 amino acid substitutions.  

In support of the claimed genus of an “an isolated antibody or antigen binding fragment thereof that specifically binds to ebola virus and/or an Ebola virus glycoprotein (EBOV-GP), comprising:

and HCDR3) contained with a heavy chain variable region (HCVR) amino acid sequence having 90% sequence identity to an amino acid sequence of SEQ ID NO: 18; and three light chain CDRs (LCDR1, LCDR2 and LCDR3) contained within a light chain variable region (LCVR) amino acid sequence having 90% sequence identity to an amino acid sequence of SEQ ID NO: 26.  The sequence identity can also be 95%, 98%, 99% or no more than 3, 2 or 1 amino acid substitutions or the CDRs of each variable chain (SEQ ID NO:s 20, 22, 24, 28, 30 and 32) can have no more than 1 amino acid substitutions.” 

The specification discloses antibody H1H17139P which comprises the variable chains of SEQ ID NO:s 18 and 26 and the CDRs of SEQ ID NO:s 22, 24, 26, 28, 30 and 32.  No derivatives or variants or mutants thereof which are commensurate with the claimed breadth of the amino acid variability are disclosed with the claimed ability to bind to ebola virus and/or an Ebola virus glycoprotein (EBOV-GP).  Thus, the application fails to provide examples of any species within the claimed genus.
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope.  Presently, the claimed antibody or antigen binding fragment thereof is only defined by functional properties and sequence similarity to SEQ ID NO:s 18 and 26 and amino acid substitution limitations associated with SEQ ID NO:s 16, 20, 22, 24, 26, 28, 30 and 32.  More specifically, no antibody or antigen binding fragment thereof is claimed that comprises SEQ ID NO:s 18 and 26 or the CDRs of SEQ ID NO:s 20, 22, 24, 28, 30 
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648